NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0687n.06

                                           No. 20-1481

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 JAMES MICHAEL FITZPATRICK,                 )                                     FILED
                                            )                               Dec 09, 2020
        Plaintiff-Appellant,                )                           DEBORAH S. HUNT, Clerk
                                            )
 v.                                         )
                                                                 ON APPEAL FROM THE
                                            )
                                                                 UNITED STATES DISTRICT
 BRIDGESTONE RETAIL OPERATIONS LLC, dba )
                                                                 COURT FOR THE EASTERN
 Firestone Complete Auto Care; DOROTHY HART )
                                                                 DISTRICT OF MICHIGAN
 WILSON,                                    )
                                            )
        Defendants-Appellees.               )


       Before: GUY, LARSEN, and MURPHY, Circuit Judges.

       PER CURIAM. A dog bit James Fitzpatrick while he stood in line at an auto repair shop.

Fitzpatrick sued the dog’s owner, Dorothy Wilson, and Bridgestone Retail Operations, LLC, the

owner of the repair shop, in state court, alleging a variety of state-law claims. Bridgestone

removed the case to federal court, invoking the district court’s diversity jurisdiction. The parties

filed competing motions for summary judgment. The district court granted summary judgment to

Fitzpatrick on one of his claims against Wilson and allowed two other claims against Wilson to

proceed to trial. But the district court granted summary judgment to Bridgestone on all the claims

against it, dismissing the claims with prejudice. The court later denied Fitzpatrick’s motion for

reconsideration. Fitzpatrick now appeals the orders granting summary judgment to Bridgestone

and denying reconsideration.

       Bridgestone argues that we lack jurisdiction over this appeal because Fitzpatrick has not

appealed from a final decision of the district court. See 28 U.S.C. § 1291. Fitzpatrick’s reply brief
No. 20-1481, Fitzpatrick v. Bridgestone Retail Operations


offers no argument in response. Bridgestone is right. A final decision is one that “ends the

litigation on the merits and leaves nothing for the court to do but execute the judgment.” Coopers

& Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (citation omitted). Here, the district court’s orders

did not end the litigation because Fitzpatrick’s claims against Wilson remain outstanding.

       There is an exception to the final-decision rule to consider. “[W]hen multiple parties are

involved, the court may direct entry of a final judgment as to one or more, but fewer than all,

claims or parties only if the court expressly determines that there is no just reason for delay.” Fed.

R. Civ. P. 54(b). Fitzpatrick did not seek Rule 54(b) certification, and the district court did not

certify the appeal. Absent Rule 54(b) certification, decisions “that adjudicate[] fewer than all the

claims or the rights and liabilities of fewer than all the parties,” id., such as the orders appealed

from here, do “not end the action as to any of the claims or parties,” id. As a result, the orders

appealed from were not final decisions, and we lack jurisdiction to entertain Fitzpatrick’s appeal.

We DISMISS for lack of jurisdiction.




                                                 -2-